Citation Nr: 0532271	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for a right hip 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980, and from June 1984 to March 1990.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 decision that, in 
part, denied service connection for mitral valve prolapse and 
for a right hip disability.

In April 2003 and July 2004, the Board remanded these matters 
for additional development.

In July 2004, the veteran's representative appeared to raise 
the issue of entitlement to an increased disability rating 
for service-connected lumbosacral strain with arthritis.  As 
that issue has not been adjudicated by the RO, it is not 
properly before the Board; and is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's mitral valve prolapse clearly and 
unmistakably pre-existed service and underwent no increase in 
disability during service.

3.  A current right hip disability is not related to service, 
or to any service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for mitral valve 
prolapse are not met.  38 U.S.C.A. § 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 4.9 (2005).

2.  The criteria for service connection for a right hip 
disability, including arthritis are not met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

The June 2000 statement of the case (SOC), the August 2002, 
December 2003, March 2005, and June 2005 SSOCs, and the May 
2003 and August 2004 letters, served to notify the veteran of 
the criteria for establishing service connection, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of each of the claims 
for service connection.  These discussions put him on notice 
as to the evidence needed to substantiate the claims.

VA's May 2003 and August 2004 letters satisfy the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letters requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The May 2003 and August 2004 letters asked him if he had any 
additional evidence to submit, and specifically told him to 
submit any medical reports in his possession.  It thereby put 
him on notice to submit information or evidence in his 
possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided after the rating 
action on appeal.  The Court has also held, however, that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that each of 
his claims was fully developed and re-adjudicated after 
notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's service medical records and obtained copies, as 
well, of outpatient treatment records.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  The veteran has also been afforded 
necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance is not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A.  Mitral Valve Prolapse

On examination for enlistment into the veteran's first period 
of service in January 1977, the heart and vascular system 
were reportedly normal.  Service medical records, dated in 
April 1979, reveal that the veteran reported a history of a 
heart murmur.  An electrocardiographic record then reflected 
a normal sinus bradycardia rhythm.  Service dental records 
reveal that the veteran reported having a heart murmur at 
age 14.  The dentist noted that a heart murmur was not 
currently detected at a recent physical examination.  On 
examination for separation from the first period of service 
in September 1980, the heart and vascular system were again 
noted to be normal.  No pertinent history was reported.

On examination for enlistment into his second period of 
service in May 1984, the veteran reported a history of 
functional heart murmur, which had spontaneously disappeared.  
It was reported that on the current examination no hear 
murmur was present.  The heart and vascular system were 
reportedly normal.  The reports of a normal heart and 
vascular system were repeated on examination for enlistment 
into a reserve unit in July 1990.

On VA examination in January 1999, the veteran reported that 
he had been diagnosed as having a mitral valve prolapse since 
1990.  He reported current complaints of chest pain and 
dizziness without syncope.  On examination the veteran was 
found to have mitral valve prolapse with a brief, short 
systolic murmur.  The mitral valve prolapse was reportedly 
confirmed by an echocardiogram.

The veteran underwent a VA examination in January 2001.  
After reviewing an echocardiogram, the VA examiner diagnosed 
mitral valve prolapse with mild mitral regurgitation, and 
added that the veteran was not symptomatic from the mitral 
valve prolapse at the time of the examination.

In a July 2003 addendum, the same examiner commented that the 
mitral valve prolapse existed, and that the veteran did have 
a functional murmur prior to his entry into active duty.  The 
mitral valve prolapse had existed since birth, and the 
examiner opined that it was not likely due to his active duty 
because there was no progression of the mitral valve prolapse 
or mitral regurgitation in service.

The report of an August 2004 VA examination contains an 
opinion that the veteran's mitral valve prolapse was a 
hereditary condition, existing since birth, and was not 
likely due to the veteran's active service.

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, are not diseases or 
injuries within the meaning of applicable legislation."  The 
VA General Counsel, in a precedent opinion binding on the VA 
under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2005), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCPREC 82-90 (1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

The veteran has not been found to have a congenital disease.  
Thus, service connection on the basis of aggravation is not 
warranted.  

Even if the congenital condition were considered a disease, 
the VA examiner concluded, as noted above, that it was not 
subject to aggravation.  Nor is there evidence of a 
superimposed injury or disease during service.  

There is clear and unmistakable evidence that the veteran's 
mitral valve prolapse pre-existed service inasmuch as all 
medical opinions are to that effect.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  The evidence is also clear and unmistakable 
that it was not aggravated in service, because no 
manifestations of the prolapse were documented in service, it 
was not identified until at least 1990, and all medical 
opinions are that there were no manifestations of the 
prolapse in service.  Thus, the presumption of soundness at 
service entrance is rebutted.  38 U.S.C.A. § 1111, 1137 (West 
2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2005).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In this case, there is no evidence of aggravation in service.  
Examination reports reflect no progression of the mitral 
valve prolapse, mitral regurgitation, or heart murmur in 
service.  Indeed, there are no reports that these conditions 
were even identified in service, and post-service examiners 
have found that there were not in-service manifestations of 
these conditions.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

The veteran has submitted a report of testing conducted in 
June 1990, and argued that this report supports a finding of 
in-service disability from mitral valve prolapse.  While the 
report does document mitral valve prolapse, it was made 
several months after service, and contains nothing indicating 
any manifestations in service.  In fact, the report shows 
that the testing was triggered by a report of a murmur, but a 
murmur was not found on the examination for separation from 
the first period of service or on the examination for 
entrance into the second period of service.  Thus, the 
testing appears to have resulted from a finding outside of 
service.

Lastly, the January 2001 VA examiner opined that the 
veteran's mitral valve prolapse was not likely due to his 
active duty.  There is, thus, no competent evidence linking 
the veteran's current mitral valve prolapse and mild mitral 
regurgitation to service.  


B.  Right Hip Disability

Service medical records reveal that the veteran complained of 
back pain and hip pain in October 1986, following heavy 
lifting.  Records also include an assessment of bursitis of 
the right hip in July 1987.  The remainder of the service 
medical records contain no findings referable to a right hip 
disability.

In a May 1996 rating decision, the RO granted service 
connection for chronic lumbosacral strain.

The report of a January 1999 VA examination indicates that 
the veteran did not remember any injury to his right hip.  He 
reported intermittent bouts of pain since the assessment of 
right hip bursitis.  Examination of the right hip revealed no 
swelling.  Range of motion of the right hip was to 125 
degrees on flexion, to 30 degrees on extension, to 25 degrees 
on adduction and 35 degrees on abduction, and to 60 degrees 
on external rotation and 30 degrees on internal rotation. X-
rays of the right hip revealed arthritic changes.  The 
examiner diagnosed right hip degenerative joint disease, 
early arthritis, and opined that the right hip condition was 
not related to the veteran's chronic low back pain.

In March 2000, the veteran's treating chiropractor, Richard 
N. Langdon, D.C., opined that the veteran's low back 
disability was related to his hip condition.

In November 2000, Dr. Langdon explained that the veteran's 
limited motion and altered gait from his back disability was 
what caused his hip to become arthritic.

The veteran underwent a VA examination in January 2001.  
Examination of the right hip revealed no swelling or 
tenderness.  X-rays revealed some subchondral sclerosis in 
the acetabulum margin of the right hip, but the joint space 
was fairly well maintained.  The examiner diagnosed early 
degenerative joint disease of the right hip.  The examiner 
opined that it was less than likely that the back condition, 
or service-connected activities, contributed to the veteran's 
current right hip condition "with any etiopathogenic 
connection."

The report of a July 2003 VA examination indicates that the 
veteran walked with a limp on the right leg, with a cane.

The report of an April 2004 VA examination includes a 
diagnosis of moderate arthritis of the right hip, and the VA 
examiner's opinion that it is less likely than not associated 
with any service-connected injury.  The VA examiner based his 
opinion on the veteran's history of no trauma to the right 
hip, and no clinical evidence of a problem in service.

In a July 2004 statement, Mark W. Scinico, M.D., reported an 
assessment of moderate severe right hip degenerative joint 
disease.  Dr. Scinico commented that the veteran's 
progressive right hip discomfort was eventually deemed to be 
related to degenerative joint disease, which is cause and 
effect of the source of his current complaints of discomfort 
and limitations in function.  Dr. Scinico also indicated that 
the veteran may require a total hip replacement.

In an undated letter received at the Board in October 2005, 
Gunnar F. Kotek, D.O., advised the veteran that an MRI of his 
right hip had been abnormal.  The letter was accompanied by 
the report of a MRI conducted in April 2005.  The MRI was 
interpreted as showing erosive changes in the right and left 
acetabulums, and in the right femoral head that were 
consistent with synovial herniation pits.

Direct service connection would require some evidence of a 
link between a current disease or disability and a disease or 
injury in service.  Washington v. Nicholson, No. 03-1828 
(U.S. Vet. App. Nov. 2, 2005).  In this case the veteran's 
report of in-service hip pain and the service medical record 
showing an episode of bursitis, provide competent evidence of 
an in-service disease or injury.  Id.  Current right hip 
arthritis is well documented.  

There is, however, no competent evidence linking the current 
hip disability to service.  The veteran has consistently 
reported that his right hip pain disappeared in service with 
conservative treatment.  This report is consistent with the 
service medical records showing no subsequent right hip 
findings.  

The veteran has reported occasional right hip pain 
thereafter, but there is no competent evidence directly 
linking this pain to the current arthritis or to the bursitis 
and reported injury in service.  Moreover, there have been no 
current findings of bursitis.  The evidence is, therefore, 
against the direct grant of service connection.

In this case, there is no evidence of arthritis within one 
year after service.  Therefore, service connection is not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a non-service-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, however, the weight of the evidence establishes 
no basis for a grant of service connection for a right hip 
disability on either a direct or secondary basis.

While the Board notes that Dr. Langdon, a private 
chiropractor, has opined that an altered gait resulting from 
the service-connected back disability is what caused the hip 
to become arthritic, there is no indication that Dr. Langdon 
had reviewed the veteran's claims file, and, thus, considered 
his actual documented medical history.  This is significant, 
because there is no documentation in the claims folder of an 
altered gait, and the chiropractor has provided no clinical 
evidence of an altered gait.  On VA examination in March 
1996, it was noted that the veteran had a normal walking 
pattern.

Significantly, based on a review of the claims file, the 
April 2004 VA examiner found it less likely than not that any 
current right hip condition was associated with any service-
connected injury, and the January 1999 VA examiner found that 
the veteran's right hip condition was not related to the 
veteran's chronic low back pain.  These opinions were based 
on the veteran's history of no trauma to the right hip, as 
well as the lack of clinical evidence of an existing hip 
problem.

Similarly, a private physician in July 2004, who had reviewed 
some of the veteran's medical records, attributed the 
veteran's right hip discomfort only to degenerative joint 
disease, rather than any low back disability.  As such, the 
weight of the competent evidence is against a link between 
the veteran's current right hip disability and a disease or 
injury in service, or a service-connected disability.

C.  Reasonable Doubt

Because the weight of the competent evidence either does not 
link a currently shown disability to service or to a service-
connected disability, the weight of the evidence is against 
the claims.  As the weight of the competent evidence is 
against the claims, the doctrine or reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for mitral valve prolapse is denied.

Service connection for a right hip disability is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


